Appeal from a judgment of Yates County Court (Falvey, J.), entered September 4, 2001, convicting defendant upon her plea of guilty of, inter alia, grand larceny in the third degree.
*925It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The contention of defendant that she was denied effective assistance of counsel does not survive her guilty plea because “[t]here is no showing that the plea bargaining process was infected by any allegedly ineffective assistance or that defendant entered the plea because of [her] attorney [’s] allegedly poor performance” (People v Burke, 256 AD2d 1244, 1244, lv denied 93 NY2d 851; see People v Remp, 294 AD2d 823). The waiver by defendant of the right to appeal encompasses her contention concerning the severity of the sentence (see People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737). Present — Pine, J.P., Wisner, Kehoe, Burns and Gorski, JJ.